Citation Nr: 1133470	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-28 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for the service-connected panic disorder.  



REPRESENTATION

Veteran represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978 and from June 1987 to May 2005.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO.  

In March 2009 and in January 2010 the Board remanded the matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development of the record.  

The appeal is again being remanded to the RO via the AMC.  VA will notify the Veteran if further action is required on her part.  


REMAND

As noted, the Board has remanded this case, in March 2009, for development as required by Manlincon v. West, 12 Vet. App. 238 (1999), and in January 2010, for compliance with the earlier remand as required by Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.   The SOC is to be forwarded to the Veteran at her most recent address of record, with a copy provided to his or her representative.  38 C.F.R. § 19.30(a).  

Thereafter, the claimant must file the Substantive Appeal within 60 days from the date the SOC is mailed, or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a Substantive Appeal may be granted for good cause shown.  38 C.F.R. § 20.303.  A request for such an extension should be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  Id.  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  38 U.S.C.A. § 7105(c).  

By way of background, in a June 2005 RO rating decision, the Veteran was granted service connection for panic disorder and assigned a 10 percent evaluation, effective on June 1, 2005.  In a November 2006 rating decision, the RO denied her claim for an increased evaluation.  The RO mailed the Veteran a letter informing her of its decision to deny her claim on November 13, 2006.  The Veteran filed her NOD in March 2007.  In February 2008 the RO assigned an increased rating to 30 percent, effective from March 19, 2007.  

Because a rating higher than 30 percent was available for the service-connected panic disorder, the issue remained in appellate status following the February 2008 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In compliance with the Board's directive, the RO issued an SOC on March 22, 2010, which was mailed to the Veteran's last known address.  

While the Veteran has not perfected her appeal by filing a VA Form 9, Appeal to Board of Veterans' Appeals, or anything that may be construed as a Substantive Appeal, with the RO in the required timeframe, the RO has returned the case to the Board.  

In fact, the Veteran has given no indication whatsoever as to her intent to continue with her claim for an increased rating for her service-connected panic disorder, and, upon review of the claims file, no statements or evidence have been submitted by the Veteran or her representative since the issuance of the SOC.  

The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the Veteran and the Veteran's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  

The Veteran may rebut that presumption by submitting "clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  

Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the veteran at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  The notice letter and SOC sent to the Veteran were not returned as undeliverable and each used the current address of record.  Moreover, the Veteran has not asserted that she did not receive a copy of the notice letter or SOC.  

In the absence of any evidence or compelling argument indicating that a timely appeal or request for an extension has been filed, the Board does not have the requisite jurisdiction to conduct further review of the matter as presented.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 (2010).  

The RO should have returned the claim to the Board only if the Veteran perfected her appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case, and a substantive appeal the Board is not required, and in fact has no authority, to decide the claim).  

Accordingly, the case must REMANDED to the RO for the following action:

As the Board has no authority to address the claim for an increased rating for the service-connected panic disorder at this time, the RO should notify the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue due to her failure to file a timely Substantive Appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


